                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SAT PAUL VERMA,                            :   CIVIL ACTION NO. 4:20-CV-14
                                           :
                    Petitioner             :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
CLAIR F. DOLL, Warden of the York          :
County Prison, et al.,                     :
                                           :
                    Respondents            :

                                       ORDER

      AND NOW, this 9th day of April, 2020, upon consideration of the emergency

petition (Doc. 8) for immediate release from custody, and the parties’ respective

briefs in support of and opposition to said motion, and for the reasons set forth in

the accompanying memorandum, it is hereby ORDERED that the petition (Doc. 8)

for immediate release from custody is DENIED.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
